Citation Nr: 1425159	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-34 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1965 to June 1967.  He died in October 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the San Diego RO.  In November 2007, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

In the Veteran's November 2007 VA Form 9, substantive appeal, he requested a hearing before the Board.  The Veteran passed prior to the Board hearing.  In July 2012 the appellant was recognized as the proper claimant for the purpose of basic eligibility for substitution upon death of the Veteran.  In April 2013, the RO sent the appellant a hearing election letter affording her the opportunity to request a hearing before the Board; she did not respond within the 30-day period.  

The Veteran had also initiated an appeal of the denial of service connection for posttraumatic stress disorder (PTSD).  A January 2013 rating decision granted service connection for PTSD, rated at 50 percent, effective January 18, 2005.  Consequently, that matter is not before the Board.  


FINDINGS OF FACT

1. During service the Veteran sustained a mild traumatic brain injury, consisting of a concussion, scalp laceration, confusion, and pain, when a 90mm shell case fell on his head; the injuries were acute in nature and resolved; chronic residuals of a head injury were not manifested in service; and postservice continuity of head injury related symptoms is not shown.  

2. As of the time of the Veteran's death, no current disability, pathology, or symptoms are shown by competent evidence to be related to his traumatic head injury in service.  


CONCLUSION OF LAW

Service connection for residuals of a head injury is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  October 2006, December 2006, and April 2007 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in January 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria and Factual Background

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On March 1965 pre-induction examination, the Veteran reported a history of "back injury in car."  His spine was normal on clinical evaluation.

June 1966 STRs show that the Veteran sustained a laceration of the scalp when a canister fell off a vehicle and struck him on the head.  The wound was sutured and the sutures were removed a week later.  

On June 1967 separation examination, no abnormalities were noted on clinical evaluation.  The Veteran reported swollen or painful joints and recurrent back pain, which the examiner "found to be of no medical significance."  

March 1998 VA treatment records show that the Veteran complained of his arms becoming numb when he did too much work.  March 1998 X-rays revealed moderate degenerative joint disease (DJD) at C5-6.

An October 1998 magnetic resonance imaging (MRI) revealed that the Veteran multilevel cervical spondylosis most notably at C4-5, C5-6, and C6-7. 

March 1999 VA treatment records show complaints of continued neck pain that radiated down his shoulder to his arms.  The diagnoses were cervical radiculopathy and DJD.  

May 1999 VA treatment records show that the Veteran reported that he worked in oil fields for 25 years, never had a significant neck injury, slowly over the years had increasing neck pain, and 7 years prior had onset of numbness and weakness in both arms and hands.  He also reported significant pain in the neck and both shoulders which had become worse since February 1999.  The diagnosis was cervical spondylosis with accompanying weakness in both arms.

June, July, and December 1999 VA treatment records show complaints of neck pain and numbness that radiated to his arms.  The diagnoses were cervical spine DJD and cervical radiculopathy.  

May 2000 VA treatment records show complaint of cervical radiculopathy with neck pain and weakness in both upper extremities.  

October 2000 electromyography (EMG) testing revealed some electrophysiologic evidence suggestive of a possible C7-C8 and C8-T1 chronic radiculopathy.  

November 2000 VA treatment records show complaints of neck and bilateral arm pain and numbness of the extremities.

A December 2000 MRI revealed apparent interval collapse of the anterior C5 body and fusion at C5-6; progressive disc bulges and posterior osteophytes resulting in moderate to severe canal stenosis at C4-5, C5-6, and C6-7; and possible cord gliosis at C5-6.  

March 2001 through October 2002 VA treatment records show complaints of constant neck pain that radiated to his arms and numbness of the arms and hands.  EMG testing indicated that he had a cervical radiculopathy and a peripheral neuropathy.  

A March 2003 MRI revealed anterior wedging of C5 with fusion of the C5-6 vertebral bodies; significant spinal canal narrowing at the mid cervical spine as described above including small area of myelomalacia posterior to C5-6 where a spur abuts the spinal cord; and combination of hard and soft disks and degenerative osteochondral changes resulting in spinal canal and neural foraminal narrowing as described at each level above.  

February 2003 through July 2005 VA treatment records show diagnoses of spinal stenosis in cervical region, cervical radiculopathy, and cervical root lesions.  June 2003 treatment records show that the Veteran reported chronic neck pain for the previous 10 years and pain that radiated into his upper extremities for the previous 5 years.  He also reported that he developed numbness in his hands about 10 years prior, weakness in his hands about 7 years prior, and atrophy in his hands about 2-3 years prior.  February 2003 X-rays revealed fusion of C5 and C6; moderate to moderately severe disc disease and osteoarthritis; and compression of C5.  May 2003 EMG testing revealed evidence of chronic radiculopathy, seen bilaterally at C5-C6 and C6-C7, and also at C8-T1 on the left side.  An April 2005 MRI revealed severe multilevel degenerative disc disease (DDD) with moderate to severe cord compression at C4-5 and C6-7 and abnormal cord signal from C4-5 to C6-7.  

In his August 2005 claim and October 2005 statement, the Veteran asserted that between November 1966 and February 1967, a 90mm shell casing rolled off the top of a truck and struck him on the head, requiring stitches and leaving a scar.  He stated that he had continued neck and back problems since that time and that his doctor attributed nerve damage, high blood pressure from the pain, and neuropathy to that injury in service.  

October 2005 through August 2006 private treatment records from Dr. B.V. show that the Veteran was seen for chronic neck pain and numbness and weakness in his hands; the diagnosis was spinal stenosis in cervical region.  In November 2005, the Veteran underwent cervical spine surgery, including removal of anterior osteophytes, anterior cervical discectomy C4-5 and C6-7 with spinal cord decompression, and internal fixation C4-5, 6, and 7.  December 2005, January 2006, and February 2006 X-rays revealed stable anterior fusion and post-surgical changes but no malalignment.  An August 2006 treatment record shows that the Veteran continued to have paresthesias of his hands and clumsiness which was suspected to be due to carpal tunnel syndrome.

A buddy statement from W.S., received in February 2006, states that the Veteran was injured in about February 1967, while handling ammunition during re-supply operations.  

A March 2006 VA treatment record shows that the Veteran reported continued neck pain, weakness in his hands, and numbness in his forearms and hands.  The diagnosis was cervical radiculopathy, status post cervical surgery.  

On January 2010 VA examination, the Veteran reported that, after he was struck in the head by an empty 90mm shell casing, he felt blood run down his head and was confused, but he did not lose consciousness or have post-traumatic amnesia.  He had pain from the laceration that resolved after 2-3 days.  He reported that he did not have neck pain following the head injury, and denied having recurrent headaches until decades later or ever having a neck injury.  The Veteran asserted that he the impact to his head might have caused the DDD in his neck and the cervical spondylosis with myelopathy.  The Veteran also reported episodic headaches, lightheadedness, short-term memory loss, difficulty concentrating, neck pain, and numbness and weakness in his extremities.  The examiner noted that neurological findings on physical examination were consistent with (but not diagnostic of) cervical radiculopathy (right side) and myelopathy.  The diagnosis was mild traumatic brain injury and probable migraine without aura headache.  The examiner opined that the residual of the head injury, if any, is less likely as not (less than 50/50 probability) caused by or a result of closed head trauma from an empty 90mm shell casing.  The examiner explained that the onset of symptoms of episodic headaches, lightheadedness, neck pain, numbness and weakness of his extremities, and memory loss ten or more years later following a grade I concussion from a falling object is not characteristic of persistent effects of a concussion or of that type of head injury.  The casing hitting his head also did not produce immediate neck pain and was unlikely to have caused degenerative changes in the cervical discs or cervical radiculopathy or myelopathy years later.  Degenerative disc disease typically occurs without apparent trauma.  

Analysis

At the outset, the Board notes that a head scar, as a residual of the scalp laceration, has been service-connected separately and is not at issue herein.  

It is not in dispute that during service the Veteran sustained a mild traumatic brain injury, consisting of a concussion, scalp laceration, confusion, and pain, when a 90mm shell case fell on his head.  It is also not in dispute that, during the appeal period, the Veteran carried diagnoses of DDD, cervical radiculopathy, myelopathy, or that the Veteran had symptoms of episodic headaches, lightheadedness, neck pain, numbness and weakness of his extremities, and short-term memory loss.  What the appellant must show to substantiate the claim of service connection for residuals of a head injury is evidence of a nexus between the above listed diagnoses/symptoms and the head injury he sustained in service.  

In his August 2005 claim and October 2005 statement, the Veteran asserted that he had continuous neck problems since sustaining his head injury in service.  The Veteran is competent to observe and report that he had symptoms of neck problems since service.  However, the overall evidence weighs against a finding that he has had chronic neck pain and/or upper extremity symptoms since service.  

First, while the Veteran reported having had swollen or painful joints and recurrent back pain on June 1967 separation examination, no abnormalities were noted on clinical evaluation, and the examiner found his reports of joint and back pain "to be of no medical significance."  

Second, his assertion that he had continuous neck problems since service is inconsistent with his earlier reports to medical providers.  In May 1999, the Veteran reported that he developed increasing neck pain slowly over the years and that in about 1992 he began to have numbness and weakness in both arms and hands.  In June 2003, he reported neck pain for the previous 10 years, pain that radiated into his upper extremities for the previous 5 years, and that he developed numbness in his hands about 10 years prior, weakness in his hands about 7 years prior, and atrophy in his hands about 2-3 years prior.  Those accounts by the Veteran place the onset of his neck pain and upper extremity symptoms about 20 years after he separated from service.  On January 2010 VA examination, the Veteran reported that the pain from the laceration to his head in service resolved after 2-3 days, that he had no neck pain following the injury, that he never had a neck injury, that he had no recurrent headaches until decades later, that his lightheadedness upon standing up quickly or walking began about 10-15 years prior, and that the paresthesias in his upper extremeties began about 3 years prior.  

In Rucker v. Brown, 10 Vet. App. 67, 73 (1997), the United States Court of Appeals for Veterans Claims (Court) held that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate.  The Court observed that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Logically, if the Veteran's neck pain had continued since service, as he later claimed, he would not have informed his treatment providers that the onset of his neck pain developed slowly over the years, or that it began around the early 1990s.  Therefore, weighing the Veteran's August and October 2005 statements that his neck problems have been continuous since service against his reports for the purpose of treatment and the overall record, which does not support an allegation of continuous neck pain, upper extremity paresthesias, headaches, and/or lightheadedness since service, the Board finds the Veteran's account of continuity not credible.  

What the appellant apparently seeks to have service-connected is the Veteran's cervical spine DDD and the cervical spondylosis with myelopathy, which he claimed resulted from his head trauma/accident in service.  Whether or not there is a nexus between such disability and the Veteran's injury in service is a medical question requiring medical expertise.  As a layperson, the Veteran is not competent to provide a diagnosis or etiology of the cervical spine DDD and the cervical spondylosis with myelopathy, and the appellant has not presented competent (medical opinion/textual) evidence in support of the theory that the Veteran's cervical spine DDD and the cervical spondylosis with myelopathy is related to the Veteran's service/injury therein.  The Board notes that the lay statements submitted on the Veteran's behalf are not probative on the matter of a nexus between his injury in service and his claimed disability.  Consequently, the Veteran's opinion in this matter is not competent evidence.  

The competent evidence of record that directly addresses the question of whether the Veteran's cervical spine DDD and the cervical spondylosis with myelopathy is related to his service/injury therein is against his claim.  On January 2010 VA examination, the examiner opined that the his cervical spine DDD, cervical radiculopathy or myelopathy, episodic headaches, lightheadedness, neck pain, numbness and weakness of the extremities, and memory loss is less likely as not (less than 50/50 probability) caused by or a result of closed head trauma from an empty 90mm shell casing.  The examiner explained that:

[t]he onset of symptoms of episodic headaches, lightheadedness, neck pain, numbness and weakness of his extremities, and memory loss ten or more years later following a grade I concussion from a falling object is not characteristic of persistent effects of a concussion or of that type of head injury.  The casing hitting his head also did not produce immediate neck pain and was unlikely to have caused degenerative changes in the cervical discs or cervical radiculopathy or myelopathy years later.  Degenerative disc disease typically occurs without apparent trauma.

As the VA examiner's opinion demonstrates familiarity with the Veteran's medical history and is based on sound medical principles, the Board finds it to be probative evidence.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

As the preponderance of the evidence is against a finding that the Veteran's cervical DDD, cervical radiculopathy, myelopathy, episodic headaches, lightheadedness, neck pain, numbness and weakness of the extremities, and/or memory loss are a residual of head trauma in service, the preponderance of the evidence is against the claim seeking service connection for such disability.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The appeal seeking service connection for residuals of a head injury is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


